Fourth Court of Appeals
                                          San Antonio, Texas
                                              November 16, 2017

                                              No. 04-16-00226-CR

                                             The STATE of Texas,
                                                  Appellant

                                                         v.

                                             Lauro Eduardo RUIZ,
                                                   Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2015CR4068
                            Honorable Andrew Carruthers, Judge Presiding


                                                 ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice1
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

       The court has considered the appellee’s motion for en banc reconsideration, and the
motion is DENIED.



                                                               _________________________________
                                                               Patricia O. Alvarez, Justice




1
 Dissents to the denial of the motion for en banc reconsideration after consideration of the appellee’s motion and the
appellant’s response.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2017.




                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court